       Case
        Case3:19-cv-01713-BAS-AHG
             3:19-cv-01713-BAS-AHG Document
                                    Document33-1
                                             34 Filed
                                                 Filed06/05/20
                                                       06/03/20 PageID.303
                                                                 PageID.298 Page
                                                                             Page11ofof25

                                          UNITED STATES DISTRICT COURT
     Reset Form                                                                                                                              Print Form
                                        SOUTHERN DISTRICT OF CALIFORNIA
                                            TRANSCRIPT DESIGNATION AND ORDERING FORM

20-55579                                                                         3:19-cv-01713
U.S. COURT OF APPEALS CASE NUMBER                                               U.S. DISTRICT COURT CASE NUMBER



Herring Networks, Inc. v. Maddow, et al.                                                                  June 3, 2020
SHORT CASE TITLE                                                                                          DATE NOTICE OF APPEAL FILED BY CLERK OF DISTRICT
                                                                                                          COURT

SECTION A -      TO BE COMPLETED BY PARTY ORDERING TRANSCRIPT

HEARING DATE             COURT REPORTER/
                                              PROCEEDINGS
                         MAGISTRATE JUDGE

                                              □ Voir Dire □ Opening Statements □ Settlement Instructions □            Closing Arguments
                                                                                                                                          □   Jury Instructions
05/19/20             Dana Peabody             X Pre-Trial Proceedings □ Other (Please Specify)
                                              □
                                              □ Voir Dire □ Opening Statements □ Settlement Instructions □            Closing Arguments
                                                                                                                                          □   Jury Instructions

                                              □ Pre-Trial Proceedings □ Other (Please Specify)
                                              □ Voir Dire □ Opening Statements □ Settlement Instructions □            Closing Arguments
                                                                                                                                          □   Jury Instructions

                                              □ Pre-Trial Proceedings □ Other (Please Specify)
                                              □ Voir Dire □ Opening Statements □ Settlement Instructions □            Closing Arguments
                                                                                                                                          □   Jury Instructions

                                              □ Pre-Trial Proceedings □ Other (Please Specify)
                                              □ Voir Dire □ Opening Statements □ Settlement Instructions □            Closing Arguments
                                                                                                                                          □   Jury Instructions

                                              □ Pre-Trial Proceedings □ Other (Please Specify)
                                              □ Voir Dire □ Opening Statements □ Settlement Instructions □            Closing Arguments
                                                                                                                                          □   Jury Instructions

                                              □ Pre-Trial Proceedings □ Other (Please Specify)
ATTACH ADDITIONAL PAGE FOR DESIGNATIONS, IF NECESSARY



 X I do not intend to designate any portion of the transcript and will notify all counsel of this intention.
 □
     As retained counsel (or litigant in pro per), I request a copy of the transcript and guarantee payment to the reporter of the cost thereof upon demand.
 □X I further agree to pay for work done prior to cancellation of this order.
     As appointed counsel, I certify that an appropriate order authorizing preparation of the transcript at the expense of the United States has been, or
 □   within five (5) days hereof, will be obtained and delivered to the reporter. I agree to recommend payment for work done prior to cancellation of this
     order.

NAME, ADDRESS AND TELEPHONE NUMBER:                                              DATE TRANSCRIPT ORDERED:

Amnon Z. Siegel, Esq.                                                                                             06/05/20
Miller Barondess LLP
1999 Avenue of the Stars, Suite 1000
Los Angeles, California 90067
(310) 552-7557
                                                                                                                  SIGNATURE
                                                                                                           ATTORNEY/PRO PER LITIGANT


                        THIS FORM IS DIVIDED INTO FIVE (5) PARTS. IT SHOULD BE USED TO COMPLY WITH THE FEDERAL
                        RULES OF APPELLATE PROCEDURE AND THE LOCAL RULES OF THE U.S. COURT OF APPEALS FOR
                        THE NINTH CIRCUIT REGARDING THE DESIGNATION AND ORDERING OF COURT REPORTERS'
                        TRANSCRIPTS.

                        PLEASE NOTE THE SPECIFIC INSTRUCTIONS BELOW. IF THERE ARE FURTHER QUESTIONS, CONTACT
                        THE CLERK'S OFFICE, U.S. DISTRICT COURT AT (619) 557-6368


SPECIFIC INSTRUCTIONS FOR ATTORNEYS/PRO PER LITIGANTS
1.        Pick up form from District Court Clerk's Office when filing the notice of appeal.
2.        Complete Section A. Place additional designations on blank paper, if needed.
3.        Send Copy One to District Court.
4.        Send Copy Four to opposing counsel. Make additional photocopies, if necessary.
5.        Send Copy Two and Copy Three to court reporter. Contact court reporter to make further arrangements for payment.
6.        Continue to monitor progress of transcript preparation.

                                            TRANSCRIPT DESIGNATION AND ORDERING FORM
A-9 (08/97)   CA9-036(10/01/82)                                                                                                                       COPY ONE
       Case
        Case3:19-cv-01713-BAS-AHG
             3:19-cv-01713-BAS-AHG Document
                                    Document33-1
                                             34 Filed
                                                 Filed06/05/20
                                                       06/03/20 PageID.304
                                                                 PageID.301 Page
                                                                             Page24ofof25

                                           UNITED STATES DISTRICT COURT
     Reset Form                                                                                                                                Print Form
                                         SOUTHERN DISTRICT OF CALIFORNIA
                                            TRANSCRIPT DESIGNATION AND ORDERING FORM


20-55579                                                                           3:19-cv-01713
U.S. COURT OF APPEALS CASE NUMBER                                                 U.S. DISTRICT COURT CASE NUMBER



Herring Networks, Inc. v. Maddow, et al.                                                                    June 3, 2020
SHORT CASE TITLE                                                                                            DATE NOTICE OF APPEAL FILED BY CLERK OF DISTRICT
                                                                                                            COURT

SECTION A -      TO BE COMPLETED BY PARTY ORDERING TRANSCRIPT

HEARING DATE             COURT REPORTER/       PROCEEDINGS
                         MAGISTRATE JUDGE
                                        Voir Dire
05/19/20                                           □ Opening Statements □ Settlement Instructions □
                        Dana Peabody □X Pre-Trial Proceedings
                                                                                                                        Closing Arguments
                                                                                                                                            □    Jury Instructions

                                     □                        □ Other (Please Specify)
                                     □ Voir Dire □ Opening Statements □ Settlement Instructions □                       Closing Arguments
                                                                                                                                            □    Jury Instructions

                                     □ Pre-Trial Proceedings □ Other (Please Specify)
                                     □ Voir Dire □ Opening Statements □ Settlement Instructions □                       Closing Arguments
                                                                                                                                            □    Jury Instructions

                                     □ Pre-Trial Proceedings □ Other (Please Specify)
                                     □ Voir Dire □ Opening Statements □ Settlement Instructions □                       Closing Arguments
                                                                                                                                            □    Jury Instructions

                                     □ Pre-Trial Proceedings □ Other (Please Specify)
                                     □ Voir Dire □ Opening Statements □ Settlement Instructions □                       Closing Arguments
                                                                                                                                            □    Jury Instructions

                                     □ Pre-Trial Proceedings □ Other (Please Specify)
                                     □ Voir Dire □ Opening Statements □ Settlement Instructions □                       Closing Arguments
                                                                                                                                            □    Jury Instructions

                                     □ Pre-Trial Proceedings □ Other (Please Specify)
ATTACH ADDITIONAL PAGE FOR DESIGNATIONS, IF NECESSARY


     I do not intend to designate any portion of the transcript and will notify all counsel of this intention.
 □
 X
     As retained counsel (or litigant in pro per), I request a copy of the transcript and guarantee payment to the reporter of the cost thereof upon demand.
 □
 X   I further agree to pay for work done prior to cancellation of this order.

     As appointed counsel, I certify that an appropriate order authorizing preparation of the transcript at the expense of the United States has been, or
 □   within five (5) days hereof, will be obtained and delivered to the reporter. I agree to recommend payment for work done prior to cancellation of this
     order.

NAME, ADDRESS AND TELEPHONE NUMBER:                                                DATE TRANSCRIPT ORDERED:

Amnon Z. Siegel, Esq.
Miller Barondess LLP
1999 Avenue of the Stars, Suite 1000
Los Angeles, California 90067
(310) 552-7557
                                                                                                                    SIGNATURE
                                                                                                             ATTORNEY/PRO PER LITIGANT




                                                     SERVICE COPY FOR OTHER PARTIES TO CASE
                                    A COPY OF THIS PAGE MUST BE SERVED ON ALL PARTIES TO THE CASE. PHOTOCOPY IF NECESSARY



                                            TRANSCRIPT DESIGNATION AND ORDERING FORM
A-9 (08/97)   CA9-036(10/01/82)                                                                                                                        COPY FOUR
